              Case 20-13949-PDR        Doc 30    Filed 07/29/20    Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA

In re: Iris Isabel Morrell                                Case No.: 20-13949-PGH
                                                          Chapter 7

                    Debtor       /

 MOTION TO CONVERT CASE FROM CHAPTER 7 TO A CASE UNDER CHAPTER
                     13 UNDER 11 U.S.C. 706 (a)


Any interested party who fails to file and serve a written response to this motion within 20
days after the date of service stated in this motion shall, pursuant to Local Rule 9013-1 (D),
be deemed to have consented to the entry of an order in the form attached to this motion.
Any scheduled hearing may then be cancelled.

       The Debtor(s), IRIS ISABEL MORRELL, by and through the undersigned counsel,
hereby files this Motion to Convert Case from Chapter 7 to Chapter 13 and states as
follows:

       1.     The above-styled case was filed as a Chapter 7 on March 25, 2020.

       2.     The Debtor(s) qualifies as a Debtor(s) under Chapter 13 of Title 11.

       3.     Local Rule 9013-1(D) (2) (h) permits the conversion from a Chapter 7 case to
              Chapter 13 case on negative notice

       4.     This Case has not been previously converted under 11 USC. Sec. 1112, Sec.
              1208, or Sec 1307

       5.     The reason for the Debtor’s request for the conversion is to save and retain
              her homestead property.

       6.     The Debtor believes that a Chapter 13 plan will be feasible because of the
              additional financial support to her household income from family members.

       7.     Scott N. Brown is the Chapter 7 Trustee.

        WHEREFORE, the Debtor(s) pursuant to 11 U.S.C section 706(a) ) and requests
that this court enter an Order converting this case under Chapter 7 to a case under
Chapter 13 of the Bankruptcy code ( Title 11 U.S.C .).
              Case 20-13949-PDR        Doc 30    Filed 07/29/20    Page 2 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Convert Chapter 7 case to
 Chapter 13, has been sent by U.S. mail or electronically to the Office of the U.S. Trustee at
51 SW 1st Ave., Room 1204, Miami, FL 33130 and all parties on the attached matrix on July
29, 2020.

       I hereby certify that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications
to practice in this court set forth in Local Rule 2090-1(A).


                                           LAW OFFICES OF CONWADE D. LEWIS, P.A.
                                           3500 North State Road
                                           Suite #440
                                           Lauderdale Lakes, FL 33319
                                           (954)714-1011 tel
                                           (954)714-1041 fax
                                           vwlewis@aol.com

                                           /s/ Conwade D. Lewis
                                           Conwade D. Lewis, Esquire
                                           Florida Bar No.: 0968455


                                      SERVICE LIST

VIA CM/ECF

Scott N. Brown, Trustee sbrown@bastamron.com

Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov



VIA US MAIL

Chase Mortgage
Chase Records Center/Attn: Correspondence
Mail Code LA4 5555 700 Kansas Ln
Monroe, LA 71203
             Case 20-13949-PDR   Doc 30   Filed 07/29/20   Page 3 of 4




Bank of America
4909 Savarese Circle
Fl1-908-01-50
Tampa, FL 33634

Capital One
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130

Comenity Bank/Dots
Attn: Bankruptcy
Po Box 182125
Columbus, OH 43218

Midland Funding
Attn: Bankruptcy
350 Camino De La Reine Ste 100
San Diego, CA 92108

Midland Funding LLC
PO Box 290335
Tampa, FL 33687

Navient
Attn: Bankruptcy
Po Box 9640
Wilkes-Barre, PA 18773

Navy FCU
Attn: Bankruptcy Dept
Po Box 3000
Merrifield, VA 22119

Navy Federal Credit Union
Attn: Bankruptcy
Po Box 3000
Merrifield, VA 22119

Navy Federal Cu
Attn: Bankruptcy
Po Box 3000
Merrifield, VA 22119
             Case 20-13949-PDR      Doc 30   Filed 07/29/20   Page 4 of 4




One Advantage LLC
PO Box 025437
Miami, FL 33102-5437

Portfolio Recovery
Attn: Bankruptcy
120 Corporate Blvd
Norfold, VA 23502

Portfolio Recovery Associates LLC
c/o Pollack & Rosen PA
806 Douglas Rd #200
Coral Gables, FL 33134

Synchrony Bank/ JC Penneys
Attn: Bankruptcy
Po B 965064
Orkando, FL 32896

Target
c/o Financial & Retail Srvs
Mailstop BT POB 9475
Minneapolis, MN 55440

TD Bank USA NA
c/o RAS LaVrar LLC
1133 S University Dr 2nd FL
Plantation, FL 33324

Iris Morrell
6041 NE 5th Avenue
Ft. Lauderdale, FL 33334
